Citation Nr: 1209654	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In February 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, in a March 2010 rating decision, the AMC granted service connection for tinnitus; this represents a full grant of that benefit sought.  However, the AMC also continued to deny the claim for service connection for bilateral hearing loss (as reflected in a November 2010 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration. 

Thereafter, in March 2011, the Board issued a decision denying service connection for right ear hearing loss on the basis that the Veteran does not have a current right ear hearing loss disability.  In its March 2011 decision, the Board also remanded the remaining claim on appeal - service connection for left ear hearing loss - to the RO, via the AMC in Washington, DC, for further action.  After completing the requested development, the AMC continued to deny the claim for service connection for left ear hearing loss (as reflected in a November 2011 SSOC) and returned the matter to the Board for further appellate consideration.  

For reasons expressed below, this matter is again being remanded to the RO, via AMC.  VA will notify the appellant when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its February 2009 remand, the Board instructed the RO to arrange for the Veteran to undergo VA ear, nose, and throat (ENT) examination, by an appropriate physician, at a VA medical facility.  With respect to each hearing loss disability found on examination, the physician was to offer an opinion, based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.

Pursuant to the remand, the Veteran was evaluated by both an audiologist and ENT physician in July 2009.  As discussed in the Board's March 2011 remand, the opinions provided by both examiners were found to be inadequate due to the fact that the examiners opined that it was "at least as likely as not" that the Veteran's current left ear hearing loss was not related to service.  At no point did either examiner address the question posed by the Board-namely, whether it is at least as likely as not that any left ear hearing loss disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.

In light of the foregoing, in its March 2011 remand, the Board requested that the claims file be returned to the ENT physician who performed the July 2009 examination for an opinion regarding the above question.  The record reflects that the claims file was forwarded to an audiologist in July 2011 (as the examiner who performed the July 2009 examination had retired).  The audiologist indicated that the claims file was reviewed; she also noted that minimal pure tone threshold differences do not always reflect hearing loss.  The audiologist then opined that the minimal pure tone thresholds differences shown on the Veteran's entry and separation audiograms did not constitute hearing loss, and therefore, "due to the absence of a hearing loss condition at separation, it is not at least as likely as not that hearing loss is related to service."

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds the opinion provided by the VA audiologist in July 2011 to be inadequate.  In this regard, the audiologist failed to provide any rationale for her opinion that the pure tone threshold differences shown on the Veteran's entry and separation audiograms do not reflect hearing loss.  Such discussion is especially important in light of her own acknowledgment that minimal pure tone threshold differences may reflect hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Also pertinent to the reasons for this remand, the July 2011 audiologist does not appear to consider the significance, if any, of the Veteran's in-service injury (i.e., acoustic trauma due to combat noise) in determining whether his current left ear hearing loss is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  As this is the central inquiry of this claim, a supplemental opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the RO should forward the claims file to the audiologist who provided the July 2011 medical opinion for an addendum opinion with a complete, clearly-stated rationale.  The audiologist should clearly state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left ear hearing loss disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  If the physician offers a negative opinion, the physician should clearly state that it is unlikely - or not at least as likely as not (i.e., there is a less than 50 percent probability) - that the Veteran's left ear hearing loss is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  The RO should only arrange for further examination of the Veteran if the July 2011 examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the audiologist who provided the July 2011 medical opinion, for an addendum opinion.  

With respect to the Veteran's diagnosed left ear hearing loss disability, the audiologist should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  

If the audiologist concludes that the pure tone threshold differences shown on the Veteran's entry and separation audiograms are not indicative of hearing loss, the audiologist should provide a rationale for such opinion, to include a discussion of the significance, if any, of the Veteran's in-service injury (i.e., acoustic trauma due to significant combat noise).  

Furthermore, if the audiologist offers a negative opinion, the audiologist should clearly state that it is unlikely - or not at least as likely as not (i.e., there is a less than 50 percent probability) - that the Veteran's left ear hearing loss is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat service. 

If the July 2011 audiologist is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate audiologist or ENT physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

